894 F.2d 403
133 L.R.R.M. (BNA) 2072
Unpublished DispositionNOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.USAIR, INC., Plaintiff-Appellant,v.NATIONAL MEDIATION BOARD;  International Brotherhood ofTeamsters, Airline Division, Defendants-Appellees.USAIR, INC., Plaintiff-Appellee,v.INTERNATIONAL BROTHERHOOD OF TEAMSTERS, AIRLINE DIVISION,Defendant-Appellant,andNational Mediation Board, Defendant.
Nos. 89-2703, 89-2734.
United States Court of Appeals, Fourth Circuit.
Argued:  Dec. 4, 1989.Decided:  Dec. 8, 1989.

Richard C. Hotvedt (Thomas C. Reinert, Jr., Janice Mulligan Lauroesch, Morgan, Lewis & Bockius;  Betty Leach Hawkins, USAir, Inc., on brief), for appellant.
Deborah Ruth Kant (William Kanter, Civil Division, United States Department of Justice, on brief);  Patrick J. Riley (James T. Grady, General Counsel, International Brotherhood of Teamsters, on brief), for appellees.
Before MURNAGHAN, Circuit Judge, BUTZNER, Senior Circuit Judge, and JAMES H. MICHAEL, Jr., United States District Judge for the Western District of Virginia, sitting by designation.
PER CURIAM:


1
USAir, Inc., appeals an order of the district court dismissing its complaint that alleged that the National Mediation Board unlawfully certified the International Brotherhood of Teamsters as bargaining representatives of the airline's fleet service employees.  The Teamsters cross-appeal, assigning error to the district court's refusal to require USAir to furnish addresses of the employees in the bargaining unit and access to the employees at the company's premises.


2
We expedited the appeals.  Upon consideration of the record, briefs, and oral argument, we affirm for reasons adequately stated by the district court, USAir, Inc. v. National Mediation Bd., 711 F.Supp. 285 (E.D.Va.1989);  see also Zantop Int'l Airlines v. National Mediation Bd., 732 F.2d 517 (6th Cir.1984);  Aeronautical Radio, Inc. v. National Mediation Bd., 380 F.2d 624 (D.C.Cir.1967).


3
The clerk is directed to issue the mandate forthwith.